DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 
This action is in response to an amendment filed on 08/17/2020.
Claims 1-10 and 12-15 are pending for examination.

Claim Objections
Claim 1, line 6 and Claim 8, line 9 are objected to because they include reference character “RPM” which are not enclosed within parentheses.  
Reference characters corresponding to elements recited in the detailed description of the drawings and used in conjunction with the recitation of the same element or group of elements in the claims should be enclosed within parentheses so as to avoid confusion with other numbers or characters which may appear in the claims.  See MPEP § 608.01(m).

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-10 and 12-15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
As to the amended independent claims 1 and 8, the claimed range that states “…the pump motor to only rotate at a predetermined test speed of between 780 rotations-per-minute to about 1180 rotations-per minute…” and “…to operate the pump motor at only a predetermined test speed of between 780 RPM to about 1180 RPM…” has no written description or related drawings support in the instant application. As such, paragraph [0038] of the published application, provide no support for the alleged limitation. Instead, it provides an optional range without limiting to only operate within the claimed range (emphasis added). Claims 2-7, 9, 10 and 12-15 inherit the same grounds of rejection.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3-10 and 12-15 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over applicant admitted art (IDS of 11/07/2017) Morello et al. (WO 2006/133409 A2 and Morello hereinafter) in view of Smith et al. (US Pub. No. 2007/0156006 A1 and Smith hereinafter) and in further view of Nishizawa et al. (US Pat. No. 5,969,302).
As to Claim 1, Morello in his teachings discloses a test controller (Fig. 5, item #88 and see also [0031]) for operating a rotary pump motor of a pump (Fig.5, item #12) configured for implantation into a patient and that operates in the implanted state without the test controller (See [0031] and [0035] - disclose that the speed controller #88 is connected to the pump by the switch 90, such a switch manually operable by the safe plug #96 to disconnect the speed controller for running the pump in safety mode), the rotary pump motor having a normal operating speed (being the safe mode speed disclosed in [0040]), comprising:
a test speed circuit (88) electrically coupled to, but detachable from, the pump (See Fig.5, #12 and [0031]) and being configured to apply at least one signal to the 
an actuator (Fig.5, item #96 and #90) configured to selectively activate the test speed circuit (See also [0035])
Although Morello teaches an actuator to selectively activate the test speed circuit as shown above, however it doesn’t explicitly disclose:
the pump motor to only rotate at a predetermined test speed of between 780 rotations-per-minute to about 1180 rotations-per minute; and 
the actuator disposed directly on an exterior surface of the test controller
In the same field of endeavor, Smith in view of Morello teaches a controller wherein the predetermined test speed is only to operate from 780 rotations-per-minute to about 1180 rotations-per-minute (the pump operating at high RPM up to 60,000 RPM which includes the claimed range of 780-1180 RPM- see [0095]) in order to produce high output from relatively small displacement volume, but the combination fails to teach:
the actuator disposed directly on an exterior surface of the test controller
Nonethless, Nishizawa discloses in his teachings as shown in Fig.1-9 an external switches/actuators #10,11 that are disposed directly on an exterior surface of an actuator/controlling device #42 of a controller#7 of motor #5 (See Col.4, Line 39-47and Col.5, Line 17- 39)

As to Claim 8, Morello in his teachings disclose a test controller (Fig. 5, item #88 and see also [0031]) for operating a rotary pump motor of a pump (Fig.5, item #12) configured for implantation into a patient and that operates in the implanted state without the test controller (See [0031] and [0035] - disclose that the speed controller #88 is connected to the pump by the switch 90, such a switch manually operable by the safe plug #96 to disconnect the speed controller for running the pump in safety mode), the rotary pump motor having a normal operating speed (being the safe mode speed disclosed in [0040]), comprising:
a test speed circuit (88) electrically coupled to, but detachable from, the pump (See Fig.5, #12 and [0031]) and being configured to apply at least one signal to the pump motor to cause the pump motor to rotate at a predetermined test speed (the speed tunable by the speed controller as disclosed by [0039]); and 
an actuator (Fig.5, item #96 and #90) configured to selectively activate the test speed circuit (See also [0035])
Although Morello teaches an actuator to selectively activate the test speed circuit as shown above, however it doesn’t explicitly disclose:
the test speed circuit is further configured to apply the at least one signal to the  pump motor to operate the pump motor at only a predetermined test speed of between 780 RPM to about 1180 RPM; and 

In the same field of endeavor, Smith in view of Morello teaches the test controller wherein the predetermined test speed is only to operate from 780 rotations-per-minute to about 1180 rotations-per-minute (the pump operating at high RPM up to 60,000 RPM which includes the claimed range of 780-1180 RPM- see [0095]) in order to produce high output from relatively small displacement volume, but the combination fails to teach:
the actuator disposed directly on an exterior surface of the test controller
Nonethless, Nishizawa discloses in his teachings as shown in Fig.1-9 an external switches/actuators #10,11 that are disposed directly on an exterior surface of an actuator/controlling device #42 of a controller#7 of motor #5 (See Col.4, Line 39-47and Col.5, Line 17- 39)
Therefore, it would have been obvious to one of ordinarily skilled in the art at the time of the invention to include an actuator disposed directly on an exterior surface as thought by Nishizawa within the teachings of Smith and Morello such that motion can be started and stopped accurately and gently.
	As to Claim 3 and 12, Morello in view of Smith and Nishizawa disclose test controller of claim 1 and 8, further comprising:
a timing circuit (Fig.6, item #210) electrically coupled to the test speed circuit and the actuator, the timing circuit operating with the test speed circuit and the actuator to discontinue the at least one signal to the pump motor after a predetermined period of time in response to continuous activation of the actuator (See [0032]-[0035]).
Claim 4, 9 and 13, Morello in view of Smith and Nishizawa disclose the test controller of claim 1 , 8 and 12, wherein the predetermined period of time is from about four to about six seconds (the watchdog timer #210 does not receive its periodic watchdog timer reset signal, after a predetermined time period (See [0035]).
As to Claim 5 and 14, Morello in view of Smith and Nishizawa disclose the test controller of claim 1 and 8, wherein the test speed circuit is configured to produce the at least one signal during selective activation of the actuator (See [0039]).
As to Claim 6, Morello in view of Smith and Nishizawa disclose the test controller of claim 1, wherein the test speed circuit (88) is electrically coupled to, but detachable from, a power supply (power source-battery #24, 26, 28) for the pump to transform a power signal from the power supply into the at least one signal (See [0027] and [0049]-[0052]).
	As to Claim 7 and 15, Morello in view of Smith and Nishizawa disclose the test controller of claim 1 and 8, wherein the pump includes an impeller (60- See [0023]-[0024]).
As to Claim 10, Morello in view of Nishizawa disclose the test controller of claim 8, wherein the speed circuit is further configured to apply the at least one signal to the pump motor to operate the pump motor to rotate at a predetermined test speed (See [0039]).

Claim 2 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Morello in view of Smith and Nishizawa and in further view of Pickering (EP 1067335 A1).
Claim 2, Morello in view of smith and Nishizawa discloses the test controller of Claim 1, but it doesn’t explicitly disclose:
wherein the normal operating speed is from about 20,000 rotations-per-minute to about 28,000 rotations-per- minute
Nonetheless, Pickering discloses a controller wherein the predetermined operating speed is from about 20,000 rotations-per-minute to about 28,000 rotations-per- minute (the electric motor is engaged to run up to the operating speed of about 28,000 rpm, where up to 28,000 rpm includes 20,000 rpm to 28,000 rpm-see [0016]).
Therefore, it would have been obvious to one of ordinarily skilled in the art at the time of the invention to use the features of Pickering with the test controller of Morello, Smith and Nishizawa in order to provide a compact and efficient arrangement.

Response to Arguments/Remarks
As to applicant’s argument “…Applicant traverses this rejection. Independent Claim 1 Amended independent Claim 1 recites, in part, “a test speed circuit...being configured... to apply at least one signal to the pump motor to cause the pump motor to only rotate at a predetermined test speed of between 780 RPM to 1180RPM,” …However, Smith is silent as to only operating within a defined range, let alone from 780RPM to 1180RPM. That is, because Smith discloses a pump operating up to 60,000RPM that does not necessarily follow that it operates within a predefined range, let alone the one that is claimed. Accordingly, as the cited prior art fails to disclose or suggest all the features of independent Claim 1, the rejection under 35 U.S.C. §103 is 
In response to applicant’s arguments/remarks, the examiner respectfully disagrees with applicant’s allegation. The claims are rejected using BRI (Broadest reasonable interpretation) as shown. As previously shown in the previous office actions, the disputed allegation is covered by the ranges used by Smith as shown. Smith teaches in at least the cited paragraph [0095] that the Pump can operate up to 60,000 RPM to produce a relatively high output based on the design requirements. This cited part alone clearly covers the claimed predetermined speed of only 780 RPM to 1180 RPM. It is to be noted based on the design requirements the test speed can be arranged or is capable of to operate up to 60,000 RPM in any range based on the design arrangement and the system’s utilization (predefined range). Hence, the rejection is maintained.
In conclusion, applicant's arguments filed on 17 August 2020 have been fully considered but they are not persuasive. The rejections of Claim 1-10 and 12-15 are maintained.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GABRIEL T AGARED whose telephone number is (571)270-1981.  The examiner can normally be reached on 8-5 (Mon- Thur).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on 5712722060.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/GABRIEL AGARED/           Patent Examiner, Art Unit 2846      
/KAWING CHAN/           Primary Examiner, Art Unit 2846